          Case 2:20-cv-00872-PD Document 29 Filed 08/18/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHERYL A. MORETT,                                  :
    Plaintiff,                                     :
                                                   :
              v.                                   :    Civ. No. 20-872
                                                   :
WILLIAM GRETZULA, et al.,                          :
     Defendants.                                   :

                                               ORDER

       AND NOW, this 18th day of August, 2020, it having been reported that the Parties have

settled all claims, it is hereby ORDERED that this matter is DISMISSED with prejudice and

without costs. See Local R. Civ. P. 41.1(b).



                                                               AND IT IS SO ORDERED.

                                                               /s/ Paul S. Diamond
                                                               ________________________
                                                               Paul S. Diamond, J.
